*675OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Dr. Sirgay Sanger, a psychiatrist, applied to Supreme Court for compensation of $11,650, in connection with services rendered in a habeas corpus proceeding for interim custody or unsupervised visitation with a child. The trial court found that Dr. Sanger, whom it had appointed to conduct evaluations of both parties and their child, was of only limited assistance to the court because he had "abandoned his role as a neutral scientific arm of the court and became the dedicated partisan of the mother”.
The court in its discretion fixed Dr. Sanger’s fee at $5,000 which petitioner was directed to pay. The Appellate Division affirmed by a divided court, the dissenters concluding that whenever a court-appointed expert is found to have abandoned his role as a neutral scientific arm of the court, as a matter of law he forfeits all entitlement to a fee.
We conclude that because, in these circumstances, the Appellate Division affirmance of the award of expert witness fees was not an abuse of discretion as a matter of law, the issue is beyond our review (see, O’Brien v O’Brien, 66 NY2d 576, 590).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.